Citation Nr: 0712915	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-32 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Basic eligibility for enrollment in the Department of 
Veterans Affairs medical healthcare system.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1946 to May 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an undated determination of the 
Fayetteville, Arkansas, Department of Veterans Affairs 
Medical Center (VAMC) which denied enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.  In August 2004, the veteran submitted a notice of 
disagreement.  

This appeal is REMANDED to the VAMC via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


REMAND

In August 2004, the veteran submitted a notice of 
disagreement with the denial of his enrollment into the VA 
medical healthcare system. The VAMC has not issued a 
statement of the case (SOC) to the veteran and his accredited 
representative which addresses that issue.  The United States 
Court of Appeals for Veterans Claims (Court) has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the agency of 
original jurisdiction (AOJ) has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran and his 
accredited representative which contains 
a full and complete discussion of the 
veteran's basic eligibility for 
enrollment in the VA medical healthcare 
system and all applicable laws and 
regulations.  The veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  All appropriate appellate 
procedures should then be followed.  The 
veteran is advised that he must complete 
his appeal of this issue by filing a 
timely substantive appeal following the 
issuance of a SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the VAMC.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the AOJs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


